NO. 297ll

  

lN THE SUPREME COURT OF THE STATE OF HAWAIT

IN THE MATTER OF THE TAX APPEAL OF
ROBERTA JO MAHLER and ARNOLD N. MAHLER,
PetitionerS/PlaintiffS-AppellantS,

VS.

 

COUNTY OF HAWAFI, REAL PROPERTY TAX DIVISION,
ReSpondent/Defendant-Appellee.

CERTIORARl TO THE lNTERMEDIATE COURT OF APPEALS
(TAX APPEAL CASE NO. O7-OlO5)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Duffy, J., for the courtH

PetitionerS/PlaintiffS-AppellantS Roberta Jo Mahler and

Arnold N. Mahler’S application for writ of certiorari, filed on

March ll, 20lO, and the “Motion for Order to Accept Petitioners'

Application for Writ of Certiorari,” filed on March 29, 20lO, are

hereby rejected.

DATED: H@n@iuiu, Hawai‘i, Aprii 14, 2010.

FOR THE COURT:

gém£f3WWQ:$¢

ASSociate JuStice

Arnold N. Mahler and
Roberta Jo Mahler
petitionerS/plaintiffS-
appellants pro se

on the application and
motion

JJ.

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,

 

il  ""¥“§ xi

NO. 28395
IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAfI

 

GEORGE MIYASHIRO, Plaintiff-Appellant, v
ROEHRIG, ROEHRIG, WILSON & HARA, STANLEY H. ROEHRIG,
Attorney at Law, ALC, GLENN HARA, Attorney at Law,
CAROL MIYASHIRO, TROY MIYASHIRO, TITLE GUARANTY CO., and
DOE DEFENDANTS 1-100, Defendants-Appellees

APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
(CiV. NO. 04-1-2ll)

ORDER DENYING DEFENDANTS-APPELLEES ROEHRIG, ROEHRIG,
~ WILSON AND HARA, GLENN HARA AND STANLEY H. ROEHRIG'S
MOTION FOR RECONSIDERATION OF OPINION, FILED MARCH 23, 2010
(By: Foley, Presiding Judge, Leonard J., and

Circuit Court Judge Trader, in place of
Nakamura, C.J., and Fujise, J., all recused)

Upon consideration of Defendants-Appellees Roehrig,

Glenn Hara and Stanley H. Roehrig's

Wilson and Hara,
2010

April 5, 2010 motion to reconsider this Court's March 23,
opinion, pursuant to Rule 40 of the Hawafi Rules of Appellate

Roehrig,

Procedure and the records and files herein,
IT IS HEREBY ORDERED that the motion is denied.

DATED= Honolulu, Hawai‘i, April 14, 2010.

On the motion:

Peter van Name ESser
and

Keith K. Hiraoka

(Roeca, Louie & Hiraoka)
and

Brian J. De Lima

(Crudele & De Lima)
for Defendants-Appellees
Acting Associate Judge

ROEHRIG, ROEHRIG, WILSON
& HARA, GLENN HARA and
STANLEY H. ROEHRIG

 

09 =+:zzsw w a@swmz
 QiWa

FOR PUBLICATION IN WEST'S HAWAI‘I REP()RTS AND PACIFIC REPORTER

 

IN THE INTERMEDIATE COURT OF APPEALS §§
§§
oF THE sTATE oF HAwAIfc §§
ms
---oOo-~- §§
GERALDINE CVITANOVICH-DUBIE, now known as 31
GERALDINE CVITANOVICH, Plaintiff-Appellant, 77
V. §§ §§
NANCY DUBIE, Personal Representative of the Estate
of George Patrick Dubie, Defendant-Appellee
NO. 28928
APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
(FC~D NO. 03-l-3588)
ORDER OF CORRECTION
(By: Foley, J., for the courtW
IT IS HEREBY ORDERED that the Opinion of the court
line ll, by

filed on April l2, 20lO, is corrected on page l4,

changing the first word in that line from "obmitted" to

"omitted."
The Clerk of the Court is directed to incorporate the

foregoing changes in the original opinion and take all necessary

steps to notify the publishing agencies of this change.

DATED; Honolu1u, Hawafi, April 14, 2010.

FOR THE COURT:

MW:/i//e rf

Associate Judge

 

Foley and Leonard, JJ.

1 Nakamura, C.J ,

GI"IB.:!